                                         Case 5:17-cv-00220-LHK Document 1081 Filed 01/03/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION, et al.,                  Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiffs,                        ORDER RE QUALCOMM INC.’S
                                                                                            NONCOMPLIANCE WITH COURT
                                  14              v.                                        ORDERS
                                  15     QUALCOMM INCORPORATED, et al.,
                                  16                     Defendants.

                                  17

                                  18           On October 24, 2018, the Court entered an order setting deadlines and page limits for high

                                  19   priority objections (“HPO”) at trial. ECF No. 922. The order stated that by 8:00 a.m. 1 day before

                                  20   the HPO evidence will be introduced or used at trial, “the parties shall concurrently file no more

                                  21   than 6 pages of up to 10 high priority objections per side and responses to the opposing party’s

                                  22   high priority objections.” Id. at 2.

                                  23           Despite the Court’s order, Qualcomm Inc. (“Qualcomm”) has filed 2 documents totaling

                                  24   12 pages of high priority objections and responses. Moreover, Qualcomm’s failure to file an

                                  25   unredacted version of its HPOs and responses to the Federal Trade Commission’s HPOs hampers

                                  26   the Court’s ability to timely rule on the high priority objections. Thus, the Court hereby ORDERS

                                  27   Qualcomm to file unredacted versions of its HPOs and responses to the FTC’s HPOs by 11:00

                                  28                                                    1
                                       Case No. 17-CV-00220-LHK
                                       ORDER RE QUALCOMM INC.’S NONCOMPLIANCE WITH COURT ORDERS
                                         Case 5:17-cv-00220-LHK Document 1081 Filed 01/03/19 Page 2 of 2




                                   1   a.m. on January 3, 2019. Furthermore, Qualcomm seeks to exclude deposition testimony but has

                                   2   failed to provide a copy of that testimony for the Court’s consideration. Thus, Qualcomm shall

                                   3   also file unredacted versions of supporting exhibits, such as relevant deposition transcripts,

                                   4   referenced in its HPOs by 11:00 a.m. on January 3, 2019.

                                   5          Going forward, any oversized briefs will be stricken, and the party filing the oversized

                                   6   brief will be deemed to have waived their HPOs and responses. Going forward, the parties shall

                                   7   file one single document of no more than 6 pages that includes the parties’ HPOs and responses.

                                   8   IT IS SO ORDERED.

                                   9

                                  10   Dated: January 3, 2019

                                  11                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     2
                                       Case No. 17-CV-00220-LHK
                                       ORDER RE QUALCOMM INC.’S NONCOMPLIANCE WITH COURT ORDERS
